DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species Rose Bengal in the reply filed on 7-1-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.  Claims 1-20 and species Rose Bengal are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-26-19, 12-15-20 and 11-15-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “one of cells and growth factors” in line 1 of claim 18 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “one of cells and growth factors”.  It is unclear whether the phrase “one of cells” means one cell of a group of cells, one type of cell, one cell of a type of cells or something else.  It is unclear whether the phrase “one of cells and growth factors” means to select one from the group consisting of cells and growth factors, or it means something else.  Claim 19 depends from claim 18 but fail to clarify the indefiniteness.
The term “(TFG)-beta” in lines 2-3 of claim 20 is vague and renders the claim indefinite.  The term “(TFG)-beta” is an abbreviation that can stand for various meanings. It is unclear what meaning is intended in the claim.  Spelling out the term “(TFG)-beta” would be remedial.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., 2012 (Lasers in Surgery and Medicine, Vol. 44, p. 163-167, IDS).
Claims 1-9, 11 and 13 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 2 specifies the step of delivering includes topically applying the activating agent to the surface of the wound.  Claim 3 specifies the step of applying includes using an applicator to apply the activating agent to the wound, and the application is one of sponge, a brush, a cotton tip, a needle and a bandage.  Claims 4-5 specify the step of irradiating is performed for a duration between about one minute to about thirty minutes and less than about five minutes, respectively.  Claims 6-7 specify the step of irradiating is performed using the electromagnetic radiation source having a wavelength between about 350 nm to about 800 nm and between about 400 nm to about 700 nm, respectively.  Claim 8 specifies the activating agent is Rose Bengal (elected species).  Claim 9 specifies the step of irradiating includes using one of a laser, a lamp, a light-emitting diode, and a light-emitting diode array.  Claims 11 specifies the wound is a full thickness skin wound.  Claim 13 specifies the step of irradiating is performed at an irradiance of less than about one W/cm2. 
Yang teaches “light-activated sutureless closure of wounds in thin skin” (e.g. Title).  Incisions (1.2 cm) were treated with 0.1% Rose Bengal dye followed by exposure to 532 nm radiation (25, 50 or 100 J/cm2, 0.25 W/cm2) for PTB.  PTB produces an immediate seal of incisions in thin, delicate skin that heals well, is more rapid than suturing, and does not require painful suture removal and is easy to apply (e.g. p. 163, left column, 2nd and 4th paragraphs) (For claims 1, 8-9 and 13).  Four full-thickness incisions were made in the skin on the back of each mouse (e.g. p. 164, left column, 3rd paragraph) (For claim 11).  A solution of 0.1% Rose Bengal in phosphate buffered saline was applied to the walls of the incision with a cotton swab and allowed to absorbed for 1 min (e.g. p. 164, bridging left and right column) (For claims 2-3).  A cw KTP laser was used to produce 532 nm radiation, which is strongly absorbed by Rose Bengal.  The irradiance was 0.25 W/cm2.  PTB was evaluated in three groups using laser fluences of 25, 50, or 100 J/cm2 (100-, 200-, and 400-second exposures, respectively) to close the incisions (e.g. p. 164, right column, 1st paragraph) (For claims 4-9 and 13).  The 532 nm radiation is between 350 nm to 800 nm and between 400 nm to 700 nm (For claims 6-7).  The 0.25 W/cm2 is less than about 1 W/cm2 (For claim 13).  The 100-, 200-, and 400-second exposures is within the range of between 1 min to 30 min or less than 5 min (For claims 4-5).  Thus, the claims are anticipated by Yang.

Claim(s) 1-10, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austen et al., 2015 (US 20150134049 A1, IDS).
Claims 1-10, 13 and 16-20 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 2 specifies the step of delivering includes topically applying the activating agent to the surface of the wound.  Claim 3 specifies the step of applying includes using an applicator to apply the activating agent to the wound, and the application is one of sponge, a brush, a cotton tip, a needle and a bandage.  Claims 4-5 specify the step of irradiating is performed for a duration between about one minute to about thirty minutes and less than about five minutes, respectively.  Claims 6-7 specify the step of irradiating is performed using the electromagnetic radiation source having a wavelength between about 350 nm to about 800 nm and between about 400 nm to about 700 nm, respectively.  Claim 8 specifies the activating agent is Rose Bengal (elected species).  Claim 9 specifies the step of irradiating includes using one of a laser, a lamp, a light-emitting diode, and a light-emitting diode array.  Claim 10 specifies the wound contains a tissue graft.  Claim 13 specifies the step of irradiating is performed at an irradiance of less than about one W/cm2.  Claim 16 further comprises applying a tissue graft to the wound after the step of delivering, irradiating and activating.  Claim 17 further comprises delivering the activating agent to the tissue graft, and irradiating the tissue graft with the electromagnetic radiation source.  Claim 18 further comprises applying one of cells and growth factor to the wound after the step of delivering, irradiating and activating.  Claim 19 specifies the cells include the cells as recited.  Claim 20 further comprises treating the wound with one of stromal vascular fraction, platelet rich plasma, fibrin, platelet-derived growth factor, TFG-beta, fibroblast growth factor, and epidermal growth factor after the steps of delivering, irradiating and activating.
	Austen teaches a method of preparing a non-adhesive tissue surface within a human subject by exposing an intact, non-proliferative, internal tissue surface located proximal to an incision in a human subject to a tissue structure stabilizing agent (TSSA) to promote cross-linking of proteins within the surface of the tissue, thereby preparing a non-adhesive tissue surface within the human subject.  The tissue surface is located within a tissue such as connective, epithelial and muscle tissues etc. (e.g. [0010], [0011], claims 1-3).  The tissue surface comprises previously grafted tissue (e.g. claim 4) (For claim 10).  The TSSA is applied topically to the tissue surface and the TSSA is a photoactive agent or a chemical cross-linking compound (e.g. [0012], [0013], claims 5 and 7) (For claims 1-2).  The TSSA is a photoactive agent and the method further comprises the step of irradiating the tissue surface at an irradiance of less than about 1 W/cm2 and the photoactive agent is Rose Bengal (RB) (e.g. [0014], claims 8-9 and 11-12) (For claims 8 and 13).  The irradiance is provided for a period between about 1 minute and 30 minutes or for less than about 5 minutes (e.g. [0015], claims 13-14) (For claims 4-5).  Photoactive agents can be brushed, dripped or sprayed onto, or injected into, tissue surface prior to the application of electromagnetic energy and the electromagnetic radiation can be at an appropriate wavelength, energy and duration to cause passivation of the tissue surface.  The wavelength can be from about 350 nm to about 800 nm, preferably from about 400 nm to about 700 nm, and the energy can be less than about 1 W/cm2 (e.g. [0099]) (For claims 3, 6-7 and 13).  Suitable sources of electromagnetic energy can include lasers, lamps, light emitting diodes or other sources of electromagnetic radiation (e.g. [0101]) (For claim 9).  Specific clinical applications also include passivation of tissue grafts and/or surgical sites to prevent contracture, scar contracture, capsular contracture around implants (e.g. [0110]).  The passivated tissue graft refers to a tissue graft treated with a TSSA.  Grafts thus passivated may be implanted into a subject to prevent or reduce stenosis in the subject (e.g. [0078]).  Passivation of tissue prior to therapeutic use can be conducted according to the methods described herein to prepare improved tissue for therapeutic use (e.g. [0117]).  Rose Bengal can be brushed onto tissue surfaces of a tissue prior to the application of electromagnetic energy, followed by irradiation at a irradiance of less than 1 W/cm2.  Rose Bengal can be topically applied to a tissue graft and irradiating the tissue at an irradiance of less than about 1 W/cm2 (e.g. [0118]) (For claims 16-17).  Tissue graft is prepared for implantation in a subject and the tissue graft comprises a tissue selected from the group consisting of vein, artery, bone, skin, muscle and cardiac tissue (e.g. [0034]) (For claims 18-19).  A rabbit model for capsular contraction was developed.  One model received Fibrin Glue+RB+532 nm light.  Fibrin is known to produce a fibrotic reaction in the model.  The pockets treated with PTP prior to fibrin glue application had less infiltrates.  These cells also appear contained under layers of presumably, cross-linked collagen (e.g. [0121]) (For claim 20).  The skin graft and cardiac tissue would contain epithelial cells and smooth muscle cells, respectively (For claims 18-19).  Thus, the claims are anticipated by Austen.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownlee et al., 2009 (US 20090306707 A1, IDS).
Claims 1 and 18 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 18 further comprises applying one of cells and growth factor to the wound after the step of delivering, irradiating and activating.
Brownlee teaches a method of joining and/or sealing tissues in a surgical procedure or medical treatment, comprising (1) applying a matrix protein, a photoactivatable metal-ligand complex and an electron acceptor to a tissue portion, (2) irradiating said tissue portion to photoactivate the photoactivatable metal-ligand complex, thereby initiating a cross-linking reaction of the matrix protein to seal said tissue portion or join said tissue portion to an adjacent tissue portion.  The method is used to join a first tissue portion and a second tissue portion to seal a wound such as an incision (e.g. [0021]-[024], [0027]).  A photochemical method was used to cross-link the soluble fibrinogen into a solid biomaterial and to effect the covalent cross-linking of the fibrinogen matrix to the proteins contained in the extracellular matrix surrounding the muscle tissue (e.g. [0099]) (For claim 1).  A drug, such as a growth promoting factor, is applied to said first tissue portion and/or second tissue portion, as a complement of the composition described (e.g. [0041]) (For claim 18).  Thus, claims 1 and 18 are anticipated by Brownlee.
Here claim 18 is interpreted as the method further comprises either cells or growth factors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., 2012 (Lasers in Surgery and Medicine, Vol. 44, p. 163-167, IDS) or Brownlee et al., 2009 (US 20090306707 A1, IDS) each in view of Loupis et al., 2016 (US 20160193338 A1, IDS).
Claims 1 and 14 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 14 further comprises repeating the steps of delivering, irradiating and activating periodically until the wound is closed.
Yang teaches “light-activated sutureless closure of wounds in thin skin” (e.g. Title).  Incisions (1.2 cm) were treated with 0.1% Rose Bengal dye followed by exposure to 532 nm radiation (25, 50 or 100 J/cm2, 0.25 W/cm2) for PTB.  PTB produces an immediate seal of incisions in thin, delicate skin that heals well, is more rapid than suturing, and does not require painful suture removal and is easy to apply (e.g. p. 163, left column, 2nd and 4th paragraphs) (For claims 1, 8-9 and 13).  Four full-thickness incisions were made in the skin on the back of each mouse (e.g. p. 164, left column, 3rd paragraph) (For claim 11).  A solution of 0.1% Rose Bengal in phosphate buffered saline was applied to the walls of the incision with a cotton swab and allowed to absorbed for 1 min (e.g. p. 164, bridging left and right column) (For claims 2-3).  A cw KTP laser was used to produce 532 nm radiation, which is strongly absorbed by Rose Bengal.  The irradiance was 0.25 W/cm2.  PTB was evaluated in three groups using laser fluences of 25, 50, or 100 J/cm2 (100-, 200-, and 400-second exposures, respectively) to close the incisions (e.g. p. 164, right column, 1st paragraph) (For claims 4-9 and 13).  The 532 nm radiation is between 350 nm to 800 nm and between 400 nm to 700 nm (For claims 6-7).  The 0.25 W/cm2 is less than about 1 W/cm2 (For claim 13).  The 100-, 200-, and 400-second exposures is within the range of between 1 min to 30 min or less than 5 min (For claims 4-5).
Brownlee teaches a method of joining and/or sealing tissues in a surgical procedure or medical treatment, comprising (1) applying a matrix protein, a photoactivatable metal-ligand complex and an electron acceptor to a tissue portion, (2) irradiating said tissue portion to photoactivate the photoactivatable metal-ligand complex, thereby initiating a cross-linking reaction of the matrix protein to seal said tissue portion or join said tissue portion to an adjacent tissue portion.  The method is used to join a first tissue portion and a second tissue portion to seal a wound such as an incision (e.g. [0021]-[024], [0027]).  A photochemical method was used to cross-link the soluble fibrinogen into a solid biomaterial and to effect the covalent cross-linking of the fibrinogen matrix to the proteins contained in the extracellular matrix surrounding the muscle tissue (e.g. [0099]) (For claim 1).  A drug, such as a growth promoting factor, is applied to said first tissue portion and/or second tissue portion, as a complement of the composition described (e.g. [0041]) (For claim 18).
Yang and Brownlee do not specifically teach repeating the steps of delivering, irradiating and activating periodically until the wound is closed.
	Loupis teaches a method for treating non-responsive wounds, comprising topically applying on the non-responsive wound a biophotonic composition followed by illumination with actinic light, wherein the biophotonic composition comprises at least a first chromophore and a gelling agent to gel the composition, and the method comprises the following schedule: (a) a period of 1 day to 24 weeks during which said composition is topically applied and illuminated at least once, twice or three times weekly or biweekly, followed by (b) a rest period of 3 days to 30 days, and (c) repeating at least (a) until wound closure (e.g. claim 128).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of delivering, irradiating and activating periodically until the wound is closed because both Yang and Brownlee teach wound healing by using photoactivating agent and radiation and Loupis teaches a method for treating non-responsive wound by using a biophotonic composition followed by illumination with actinic light, and such treatment can be applied at least once, twice or three times in a period of time, and such schedule can be repeated until would closure.  It would be obvious for one of ordinary skill in the art to perform wound healing as taught by Yang or Brownlee with the schedules taught by Loupis, i.e. repeating the steps of delivering, irradiating and activating periodically, in order to achieve the desired results of wound closure with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform light-activated sutureless closure of wounds in thin skin as taught by Yang or to perform joining and/or sealing tissues in a surgical procedure or medical treatment as taught by Brownlee with reasonable expectation of success.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., 2012 (Lasers in Surgery and Medicine, Vol. 44, p. 163-167, IDS) or Brownlee et al., 2009 (US 20090306707 A1, IDS) each in view of Piergallini et al., 2011 (US 20110123958 A1, IDS).
Claims 1 and 15 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 15 further comprises repeating the steps of delivering, irradiating and activating periodically until the wound is fully healed. 
Yang teaches “light-activated sutureless closure of wounds in thin skin” (e.g. Title).  Incisions (1.2 cm) were treated with 0.1% Rose Bengal dye followed by exposure to 532 nm radiation (25, 50 or 100 J/cm2, 0.25 W/cm2) for PTB.  PTB produces an immediate seal of incisions in thin, delicate skin that heals well, is more rapid than suturing, and does not require painful suture removal and is easy to apply (e.g. p. 163, left column, 2nd and 4th paragraphs) (For claims 1, 8-9 and 13).  Four full-thickness incisions were made in the skin on the back of each mouse (e.g. p. 164, left column, 3rd paragraph) (For claim 11).  A solution of 0.1% Rose Bengal in phosphate buffered saline was applied to the walls of the incision with a cotton swab and allowed to absorbed for 1 min (e.g. p. 164, bridging left and right column) (For claims 2-3).  A cw KTP laser was used to produce 532 nm radiation, which is strongly absorbed by Rose Bengal.  The irradiance was 0.25 W/cm2.  PTB was evaluated in three groups using laser fluences of 25, 50, or 100 J/cm2 (100-, 200-, and 400-second exposures, respectively) to close the incisions (e.g. p. 164, right column, 1st paragraph) (For claims 4-9 and 13).  The 532 nm radiation is between 350 nm to 800 nm and between 400 nm to 700 nm (For claims 6-7).  The 0.25 W/cm2 is less than about 1 W/cm2 (For claim 13).  The 100-, 200-, and 400-second exposures is within the range of between 1 min to 30 min or less than 5 min (For claims 4-5).
Brownlee teaches a method of joining and/or sealing tissues in a surgical procedure or medical treatment, comprising (1) applying a matrix protein, a photoactivatable metal-ligand complex and an electron acceptor to a tissue portion, (2) irradiating said tissue portion to photoactivate the photoactivatable metal-ligand complex, thereby initiating a cross-linking reaction of the matrix protein to seal said tissue portion or join said tissue portion to an adjacent tissue portion.  The method is used to join a first tissue portion and a second tissue portion to seal a wound such as an incision (e.g. [0021]-[024], [0027]).  A photochemical method was used to cross-link the soluble fibrinogen into a solid biomaterial and to effect the covalent cross-linking of the fibrinogen matrix to the proteins contained in the extracellular matrix surrounding the muscle tissue (e.g. [0099]) (For claim 1).  A drug, such as a growth promoting factor, is applied to said first tissue portion and/or second tissue portion, as a complement of the composition described (e.g. [0041]) (For claim 18).
Yang and Brownlee do not specifically teach repeating the steps of delivering, irradiating and activating periodically until the wound is fully healed. 
	Piergallini teaches an applicator cartridge containing a wound healing composition mounted on the illuminating member.  The user turns the illuminating member on and applies the applicator head to a wound.  Light application is applied to the wound for a duration necessary to achieve the desired result.  A second application may be made a few minutes later.  The above procedure may be repeated as many times as necessary to achieve the desired result, such as the wound is healed (e.g. [0095]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of delivering, irradiating and activating periodically until the wound is fully healed because both Yang and Brownlee teach wound healing by using photoactivating agent and radiation and Piergallini teaches treating a wound with a wound healing composition and illuminating member, and such treatment can be applied once or twice in a period of time, and such schedule can be repeated as many times as necessary to achieve the desired result, such as the wound is healed.  It would be obvious for one of ordinary skill in the art to perform wound healing as taught by Yang or Brownlee with the schedules taught by Piergallini, i.e. repeating the steps of delivering, irradiating and activating periodically, in order to achieve the desired results, such as the wound is healed, with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform light-activated sutureless closure of wounds in thin skin as taught by Yang or to perform joining and/or sealing tissues in a surgical procedure or medical treatment as taught by Brownlee with reasonable expectation of success.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., 2012 (Lasers in Surgery and Medicine, Vol. 44, p. 163-167, IDS).
Claims 1 and 12 are directed to a method for improving healing of an epithelial tissue wound, the method comprises delivering an activating agent to the wound, irradiating the wound with an electromagnetic radiation source, and activating the activating agent to cause extracellular matrix crosslinking throughout the wound.  Claim 12 specifies the wound is a partial thickness skin wound.  
Yang teaches “light-activated sutureless closure of wounds in thin skin” (e.g. Title).  Incisions (1.2 cm) were treated with 0.1% Rose Bengal dye followed by exposure to 532 nm radiation (25, 50 or 100 J/cm2, 0.25 W/cm2) for PTB.  PTB produces an immediate seal of incisions in thin, delicate skin that heals well, is more rapid than suturing, and does not require painful suture removal and is easy to apply (e.g. p. 163, left column, 2nd and 4th paragraphs) (For claims 1, 8-9 and 13).  Four full-thickness incisions were made in the skin on the back of each mouse (e.g. p. 164, left column, 3rd paragraph) (For claim 11).  A solution of 0.1% Rose Bengal in phosphate buffered saline was applied to the walls of the incision with a cotton swab and allowed to absorbed for 1 min (e.g. p. 164, bridging left and right column) (For claims 2-3).  A cw KTP laser was used to produce 532 nm radiation, which is strongly absorbed by Rose Bengal.  The irradiance was 0.25 W/cm2.  PTB was evaluated in three groups using laser fluences of 25, 50, or 100 J/cm2 (100-, 200-, and 400-second exposures, respectively) to close the incisions (e.g. p. 164, right column, 1st paragraph) (For claims 4-9 and 13).  The 532 nm radiation is between 350 nm to 800 nm and between 400 nm to 700 nm (For claims 6-7).  The 0.25 W/cm2 is less than about 1 W/cm2 (For claim 13).  The 100-, 200-, and 400-second exposures is within the range of between 1 min to 30 min or less than 5 min (For claims 4-5).
Yang does not specifically teach the wound is a partial thickness skin wound.  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to improve healing of a wound that is a partial thickness skin wound because Yang teaches light-activated sutureless closure of wounds in thin skin and the wound is full-thickness skin wound (full-thickness incisions).  Since Yang teaches wound healing of a full-thickness skin wound, it would be obvious for one of ordinary skill in the art to perform a wound that is a partial thickness skin wound because partial-thickness skin wound healing would be easier than the full-thickness skin wound healing and there is reasonable expectation of success for healing partial-thickness skin wound.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform light-activated sutureless closure of wounds in thin skin as taught by Yang with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632